NEUBERGER BERMAN EQUITY FUNDS INVESTOR CLASS ADMINISTRATION AGREEMENT SCHEDULE A The Investor Class of the Series of Neuberger Berman Equity Funds currently subject to this Agreement are as follows: Neuberger Berman Focus Fund Neuberger Berman Genesis Fund Neuberger Berman Guardian Fund Neuberger Berman International Equity Fund Neuberger Berman International Fund Neuberger Berman Large Cap Disciplined Growth Fund Neuberger Berman Large Cap Value Fund Neuberger Berman Mid Cap Growth Fund Neuberger Berman Mid Cap Intrinsic Value Fund Neuberger Berman Small Cap Growth Fund Neuberger Berman Socially Responsive Fund Date: December 15, 2012 NEUBERGER BERMAN EQUITY FUNDS INVESTOR CLASS ADMINISTRATION AGREEMENT SCHEDULE B Compensation pursuant to Paragraph 3 of the Neuberger Berman Equity Funds Investor ClassAdministration Agreement shall be: For the services provided to the Trust or to each Series without regard to class, 0.06% per annum of the average daily net assets of the Investor Classof each Series; For the services provided to the Investor Classof a Series and its shareholders (including amounts paid to third parties), 0.20% per annum of the average daily net assets of the Investor Classof said Series; plus in each case Certain out-of-pocket expenses for technology used for shareholder servicing and shareholder communication, subject to the prior approval of an annual budget by the Trust’s Board of Trustees, including a majority of thoseTrustees who are not interested persons of the Trust or of Neuberger Berman Management LLC, and periodic reports to the Board of Trustees on actual expenses. Date:May 4, 2009
